Citation Nr: 0824895	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  02-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for the service-connected status post L4-L5 laminectomy and 
diskectomy with spondylolisthesis, to include a separate 
rating for neurological manifestations of the low back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from August 1976 to August 
1982.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
RO.  

The Board remanded the case to the RO in February 2004 for 
additional development of the record.  

In June 2007, the Board dismissed the appeal of the claim for 
an earlier effective date for the assignment of a total 
rating based upon individual unemployability due to service-
connected disability (TDIU) and remanded the issue of an 
initial evaluation in excess of 60 percent for the service-
connected low back disability to the RO for additional 
development.  



FINDINGS OF FACT

1.  Under the new criteria, the service-connected disability 
picture currently is not shown to be productive of 
unfavorable ankylosis of the entire thoracolumbar spine or 
the entire spine or a distinct neurological deficit 
separately ratable as moderately severe incomplete paralysis 
or worse of the sciatic nerve; nor may separate ratings be 
assigned on the basis of intervertebral disc syndrome and for 
an associated neurological disability involving a lower 
extremity to yield a combined rating higher than 60 percent.  

2.  Under the older criteria, the service-connected low back 
disability is not shown to have been productive of 
unfavorable ankylosis of the lumbar spine or the entire spine 
or a separately ratable neurological deficit consistent with 
moderate severe incomplete paralysis or worse of the sciatic 
nerve; nor could the assigned 60 percent rating based on 
intervertebral disc syndrome be combined with a separate 
rating based on an associated nerve impairment of a lower 
extremity under the schedular criteria.  



CONCLUSIONS OF LAW

The criteria for the assignment of a rating in excess of 60 
percent for the service-connected low back disability, to 
include a separate rating for neurological manifestations, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.7, 4.71a, including Diagnostic Codes 
5293 (2003); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5243 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In February 2004 and December 2006, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after the February 2004 letter.  

The Board notes that the veteran was informed in an August 
2006 letter that an effective date would be assigned if his 
increased rating claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also told in the August 2006 letter that, 
depending on the disability involved, a rating from no 
percent to 100 percent could be assigned; that VA used a 
published schedule for rating disabilities that determined 
the rating assigned; and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the August 2006 letter did not specifically talk 
about providing evidence on the impact that the veteran's 
service-connected low back disability has on his daily life, 
this is not prejudicial because a reasonable person could be 
expected to understand from the notices that the impact of 
the disability on his daily life is relevant to 
substantiating the claim.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in December 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

The Court has held that an evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


Schedular Criteria

During the course of this appeal, regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002. See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective on September 26, 2003, VA 
revised the criteria for diagnosing and evaluating disability 
of the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The veteran has been provided with both the relevant new and 
old schedular criteria for rating his service-connected low 
back disability.  Therefore, there is no prejudice to the 
veteran for the Board to apply all appropriate regulatory 
provisions, both new and old, in the appellate handling of 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the older version of the rating criteria for a low back 
disability, slight limitation of the lumbar spine was 
assigned a 10 percent disability rating.  A 20 percent 
evaluation was assigned for moderate limitation of motion, 
and a 40 percent evaluation was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292  (2002).  

A 50 percent rating was assignable for unfavorable ankylosis 
of the lumbar spine.  A 40 percent rating was assignable for 
favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation 
was assigned when there is evidence of pronounced disability 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  

For severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

With respect to intervertebral disc syndrome, beginning on 
September 23, 2002, this disorder could be rated for 
incapacitating episodes.  According to 38 C.F.R. Section 
4.71a, Diagnostic Code 5293, effective on September 23, 2002, 
a 60 percent evaluation, which is the maximum provided, may 
be assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  A 20 percent evaluation is assigned when the 
incapacitating symptom episodes last at least two weeks, but 
less than four weeks.  

Note (1) states that for purposes of evaluations under 
Diagnostic Codes 5243, 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 5293 (2003).  

This remained essentially unchanged in the revisions 
effective on September 26, 2003, under Diagnostic Code 5243.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2007); see also 
38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2007).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2007).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2007).  

Any radiculopathy of a lower extremity may be separately 
rated most favorably under Diagnostic Code 8520 based on 
involvement of the sciatic nerve.  A 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is assigned for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
assigned for moderately severe incomplete paralysis.  A 60 
percent rating is assigned for severe incomplete paralysis, 
with marked muscular atrophy.  An 80 percent rating is 
assigned for complete paralysis of the sciatic nerve; the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 38 C.F.R. § 4.124a.


Analysis

Service connection for low back disability was granted by a 
rating decision in November 1997; and the disability was 
assigned a 20 percent evaluation under Diagnostic Codes 5299-
5293, effective on April 27, 1992.  A February 2005 rating 
decision assigned an initial 60 percent evaluation for the 
service-connected low back disability and granted a TDIU 
rating, both of which were made effective on April 27, 1992.  

A designation of Diagnostic Code 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5293 indicates that the 
disability has been rated as analogous to intervertebral disc 
syndrome.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  

This case was remanded by the Board in November 2006 to 
determine whether the service-connected low back disability 
was productive unfavorable ankylosis of the entire spine and 
to determine whether the veteran's complaints of lower 
extremity radiculopathy was due to his service-connected low 
back disability.  A VA examination was conducted in December 
2006 and a relevant medical opinion was obtained in October 
2007.  

As noted, the veteran was assigned a 60 percent evaluation 
for his service-connected low back disability under the 
schedular criteria for intervertebral disc syndrome in effect 
prior to September 23, 2002 based on findings of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the disease disc with little 
intermittent relief.  

The Diagnostic Code, 5293, essentially provided a rating for 
the combined orthopedic and neurological manifestations due 
to intervertebral disc syndrome.  Consequently, under the 
older criteria, it was considered pyramiding and prohibited 
to then assign a separate rating for the neurological 
manifestations of his low back disability.  See 38 C.F.R. 
§ 4.14 (2003).  

In this case, the veteran had an unsuccessful lumbosacral 
fusion surgery for spondylolisthesis, resulting in persistent 
and severe symptomatology, especially pain, as evidenced by 
his assigned rating.  

The Board notes that the 60 percent rating assigned for 
intervertebral disc syndrome was the highest rating provided 
under the old rating schedule for low back disability 
involving intervertebral disc syndrome or based on  
lumbosacral strain or limitation of motion.  

To warrant a higher schedular rating, there had to be 
evidence of a vertebral fracture with cord involvement or 
ankylosis of the entire spine at an unfavorable angle.  The 
evidence prior to September 23, 2002, including VA 
examination in November 2001, did not show that the service-
connected low back disability involved a vertebral fracture 
or the required ankylosis of the entire spine or even the 
lumbar portion  

Under the new regulations for the spine, a 60 percent rating 
is also the highest rating available for intervertebral disc 
syndrome based on incapacitating episodes and is higher than 
any rating assigned for loss of back motion.  A rating in 
excess of 60 percent for low back disability is only 
warranted when there is unfavorable ankylosis of the entire 
spine.  

However, when examined by VA in December 2006, it was 
specifically reported that the veteran did not have 
unfavorable ankylosis of the entire spine.  Consequently, a 
rating in excess of 60 percent cannot be assigned under the 
current schedular criteria for the spine.  

The Board would note, however, that separate ratings can be 
assigned under the schedular criteria effective on September 
23, 2002 for the orthopedic and neurological manifestations 
of a spinal disorder, if warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  

The VA physician upon review of the claims files in October 
2007 found that the veteran's complaints of numbness and 
radiating pain due to his service-connected low back 
disability were radicular in nature.  

The 60 percent rating under the old criteria was indicative 
of both orthopedic and neurologic manifestations due to his 
low back disability.  His rating was not changed based on 
changing to the new criteria, even though his limitation of 
forward flexion on examination in October 2006 to 40 degrees 
would not warrant a higher rating on the basis of ankylosis 
of the lumbar spine,  

The Board concludes that, because rating the service-
connected low back disability separately on chronic 
orthopedic and neurologic manifestations would not result in 
an increase in the veteran's disability rating, the current 
rating of 60 percent under Diagnostic Code 5243 would be the 
most favorable to the veteran in this case.  

If rated separately on the basis of chronic orthopedic and 
neurologic manifestations, a higher combined rating based on 
an evaluation of 40 percent or higher for loss of motion of 
the spine and another of 40 percent or higher for at least 
moderately severe incomplete paralysis of the sciatic nerve 
would not be assignable in this case.  (Two 40 percent 
ratings combined and rounded to the nearest degree divisible 
by 10, as required by 38 C.F.R. § 4.25, yield a rating is 60 
percent.)  

The Board notes that a separate rating for neurological 
manifestations of service-connected low back disability may 
not be combined with a rating for incapacitating episodes due 
to intervertebral disc syndrome because such episodes are due 
to orthopedic and neurological symptoms.  

Because the veteran's 60 percent rating is higher than the 
highest rating assigned for limitation of motion of the low 
back, no additional higher evaluation is warranted due to 
pain, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45). See Johnston v Brown, 
10 Vet. App. 80 (1997).  

Based on the recorded findings, the Board concludes that an 
initial rating in excess of 60 percent for the service-
connected low back disability is not warranted under either 
the old or new rating criteria.  



ORDER

An initial evaluation in excess of 60 percent for the 
service-connected low back disability, to include a separate 
rating for neurological manifestations of the low back 
disability, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


